Citation Nr: 1137320	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  05-06 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for lung cancer, residuals, to include as secondary to herbicide and asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 28, 1967, to October 22, 1968, and has additional unverified service.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, that denied the Veteran's claim of entitlement to lung cancer, to include as secondary to herbicide exposure.  By a July 2009 Statement of the Case, the RO readjudicated the Veteran's claim of entitlement to service connection for lung cancer, to include as secondary to asbestos exposure as well as herbicide exposure.

In January 2010, the Veteran testified via videoconference before the undersigned Veterans Law Judge, seated at the Board's Central Office in Washington, D.C.  A transcript of the hearing has been associated with the claims file. 

Most recently, in April 2010, the Board remanded this case for additional development.  The file has now been returned to the Board for further consideration.  The Board notes that an October 2004 rating decision denied the Veteran's claims of entitlement to service connection for residuals of a lumbar spine injury, a left hip disability, and a left leg disability.  The Veteran perfected his appeal as to such issues and the issues were thus before the Board at the time of its April 2010 decision.  The Board granted the Veteran's claims and such represents a full grant of the benefit sought as to the Veteran's claims of entitlement to service connection for residuals of a lumbar spine injury, a left hip disability, and a left leg disability.  The Board will thus confine its consideration to the issue set forth on the decision title page.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).




FINDING OF FACT

Resolving all doubt in favor of the Veteran, lung cancer, residuals, is related to his in-service asbestos exposure.


CONCLUSION OF LAW

Lung cancer, residuals, was incurred in or aggravated in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist the Appellant

In light of the favorable disposition, the Board finds that a discussion as to whether VA's duties to notify and assist the Veteran have been satisfied, including whether there was substantial compliance with past Board remand directives, is not required.  The Board finds that no further notification or assistance is necessary, and that deciding the appeal at this time is not prejudicial to the Veteran.

Service Connection

In order to establish service connection, three elements must be established.  There must be evidence of a current disability; evidence of in-service incurrence or aggravation of a disease or injury; and evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 U.S.C.A. §§ 1101, 1110; 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for some disorders, including tumors, will be rebuttably presumed if manifested to a compensable degree within a year following active service.  38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert, 1 Vet. App. at 54.

The Veteran, in a number of statements of record, asserted that his lung cancer, for which he began treatment in 2005, is related to his period of active service.  Specifically, he asserts that he was exposed to asbestos aboard ship and in barracks.  

The Board notes here that the Veteran also asserted entitlement to service connection for lung cancer as secondary to herbicide exposure.  However, the claim is granted herein with medical evidence in equipoise as to whether the Veteran's lung cancer, residuals, is related to his in-service asbestos exposure.  Thus, in light of the favorable disposition of the Veteran's claim, considering asbestos exposure, further inquiry as to herbicide exposure is not required.
The first requirement for service connection, evidence of a current disability, has been met.  There is no dispute that the Veteran currently has residuals of lung cancer.  On VA examination in February 2011, the Veteran was diagnosed with squamous cell carcinoma, left hilum, status-post pneumonectomy with chemotherapy and radiation, in remission.  

As the Veteran has been diagnosed with residuals, lung cancer, the Board has first considered whether service connection is warranted for such diseases on a presumptive basis.  However, as the Veteran's VA treatment records indicate that he was diagnosed with lung cancer in 2005, the record fails to show that the Veteran manifested lung cancer, or residuals thereof, to any degree, within the one year following his service discharge in October 1968.  As such, presumptive service connection is not warranted for residuals, lung cancer, in the present appeal.  38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§ 3.307, 3.309.  

The second requirement for direct service connection, evidence of an in-service incurrence or aggravation of a disease or injury, has also been met.  With respect to the Veteran's claim that he was exposed to asbestos during active service, the Board notes that the AMC issued a Formal Finding, subsequent to the Board's April 2010 remand.  The Formal Finding, dated in April 2011, indicates that the Appeals Management Center (AMC) determined that it is probable that the Veteran's service as a Radio Operator while stationed aboard the U.S.S. Henley caused asbestos exposure.  Such asbestos exposure serves as evidence of the required in-service event.  

The third requirement of service connection, evidence of a nexus between the claimed in-service disease or injury and the current disability, is also met.

The Veteran's VA physician, Dr. C., in a letter dated in February 2009, provided a statement with an opinion that supports the conclusion that the Veteran's current residuals, lung cancer, are related to his in-service asbestos exposure.  The VA physician reported that he had treated the Veteran for lung cancer and that he had initially seen the Veteran in 2005 for such.  He reported that the Veteran asserted asbestos exposure during active service aboard the U.S.S. Henley.  The VA physician opined that it is well known that asbestos has a relationship with two kinds of lung cancer.  He opined that while mesothelioma, or tumor of the coating of the lung, is the most commonly known tumor associated with asbestos exposure, there are actually, numerically, more cases of lung cancer associated with asbestos.  He reported that the association is made even more frequent due to the geometric multiplication of asbestos and tobacco smoke.

There is no indication that the VA physician, in February 2009, had the opportunity to review the Veteran's claims file.  The Board notes, however, that review of a veteran's claims file, as it pertains to obtaining an overview of a veteran's medical history, is not a requirement for private medical opinion, and such opinion may not be discounted solely because the private clinician did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In this case, it is significant that the VA physician was the Veteran's physician who treated him for the disability for which he now claims entitlement to service connection.  There is no indication that review of the claims file is required in the present case.  The relevant evidence in the present case consists of the Veteran's assertions, his medical history, his history of cigarette smoking, and his history of in-service asbestos exposure.  The VA physician, in February 2009, noted the Veteran's pertinent history.  As the Veteran's service treatment records are silent for any relevant evidence, specifically, complaint, treatment, or diagnosis of lung cancer, there is no indication that review of such records is required for a sufficient medical nexus opinion.   

On VA examination in February 2011, the VA examiner opined that it is less likely that the Veteran's lung cancer is related to active service, specifically, to asbestos exposure.  The examiner reasoned that the Veteran's exposure to insulated wires on a transmitter in the Navy was limited exposure.  The examiner reasoned that the cell type of squamous cell carcinoma is essentially pathogenic for cigarettes; and that mesothelioma, rather than squamous cell carcinoma, is the predominant cell type for asbestos-related lung cancer.  

Thus, the February 2009 opinion of the VA physician supports the conclusion that the Veteran's lung cancer is related to asbestos exposure during active service; and the February 2011 opinion of the VA examiner supports the conclusion that the Veteran's lung cancer is less likely related to asbestos exposure during service and more likely related to his history of cigarette smoking.

Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

In the present appeal, both the VA physician and the VA examiner supported their conclusions with reasoned bases.  It is clear that both opinions reflect a different conclusion as to the medical literature regarding asbestos exposure and lung cancer.  The VA examiner, in February 2011, appears to have based his opinion on his conclusion that mesothelioma is the predominant cell type for asbestos-related lung cancer and the Veteran has squamous cell lung cancer and not mesothelioma.  It is significant that the VA physician, in February 2009, appears to have based his opinion on his conclusion that the incidence of asbestos-related lung cancer is numerically higher than that of mesothelioma.  As each opinion rendered was based upon a review of the pertinent evidence of record and supported by rationale, the Board finds no basis upon which to reduce the probative value of any medical opinion of record.







(CONTINUED ON THE NEXT PAGE)

In sum, the Board finds that there is evidence of current disability, residuals of lung cancer; and evidence of an in-service event or injury, exposure to asbestos.  The Board also finds that the medical evidence is in equipoise as to whether the Veteran's lung cancer, residuals, is related to his active service, specifically, to asbestos exposure.  Therefore, the Board will resolve all reasonable doubt in his favor and find that service connection is warranted.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.


ORDER

Service connection for lung cancer, residuals, to include as secondary to herbicide and asbestos exposure, is granted, subject to the laws and regulations governing monetary awards.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


